Citation Nr: 1823560	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cervical strain.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Current jurisdiction lies with the Oakland, California RO.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2017 videoconference hearing.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's cervical strain is etiologically related to service.  

2.  In a July 2005 rating decision, the RO denied entitlement to service connection for a bilateral eye disability.  The Veteran was informed of his appellate rights but did not appeal that decision and it became final.  

3.  Evidence received since the July 2005 rating decision denying service connection for a bilateral eye disability does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical strain have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The July 2005 rating decision that denied service connection for a bilateral eye disability is final.  38 U.S.C. § 7105 (West 2005); 38 C.F.R. § 3.105 (2005).  

3.  New and material evidence has not been received to reopen the claim for service connection for a bilateral eye disability.  38 U.S.C. §§ 5108 (West 2017); 38 C.F.R. §§ 3.156, 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

The Veteran contends that as a result of a motorcycle accident during service that he has a cervical strain disability.  After a review of the evidence, the Board finds that service connection for cervical strain is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran's service treatment records (STRs) show that he was involved in a motorcycle accident during active service.  The related treatment records do not document injury to the neck as a result of the accident.  The separation examination in August 1968 has no notation regarding injury to the cervical spine.  

Post-service, the Veteran's treatment records show few complaints of cervical spine pain, e.g. January 2017 complaint of "upper back pain."  

The Veteran was afforded a VA examination for the cervical spine in December 2011.  The examiner reviewed the Veteran's STRs and considered the Veteran's statement that he had injured his neck in the motorcycle accident.  The examiner diagnosed the Veteran with chronic cervical strain.  The examiner opined that the Veteran's cervical strain was less likely than not related to active service with the rationale that the Veteran's STRs had no documentation of neck injury and the X-rays were within normal range, i.e. showing no arthritis.  

The Board has not overlooked the Veteran's own statements in the file and during the December 2017 hearing supporting his claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's STRs do not show treatment for a neck injury, either in general or connected to the motorcycle accident.  There are no reasons to deny the credibility of these lay statements; however the Veteran is not competent to diagnose a neck injury or to ascribe an etiology to any neck injury.  

In summary, the weight of the evidence does not support a finding that the Veteran's current cervical spine strain is etiologically related to a disease, injury, or event in service, to include the Veteran's motorcycle accident.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for cervical spine disability.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Petition to reopen claim for service connection 

In a July 2005 rating decision, the RO denied entitlement to service connection for a bilateral eye disability.  The Veteran did not file a timely appeal to that decision and it became final.  38 C.F.R. § 20.1103.  The RO noted in its decision that there was no evidence in the Veteran's STRs relating to an eye injury, noting the Veteran's assertion that he injured it on a straw with fellow Marines one night at a club.  

In the most recent rating decision in March 2012, the RO denied reopening the claim for service connection for a bilateral eye disability.  New and material evidence is required to reopen the previously denied claim of entitlement to service connection for a bilateral eye disability.  

In reviewing the March 2012 decision, the Board has determined that a new and material evidence analysis is proper for the bilateral eye disability issue on appeal, as it was clearly adjudicated by the July 2005 rating decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the bilateral eye disability issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final July 2005 rating decision.  Specifically records including, but not limited to, VA treatment records, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records still show no indication of an eye injury during active service, and the Veteran contends the same etiology of injury at a bar which was previously considered by the RO in July 2005.  These additional records do not provide a possible nexus for the Veteran's bilateral eye disability to his active service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the notification letter to the Veteran following the July 2005 rating decision, the RO stated that the Veteran needed to submit evidence showing injury or disease during service related to the claim for a bilateral eye condition and that the Veteran's STRs did not show treatment for such an injury.  

The Veteran's recent VA medical treatment records show that in August 2016 and August 2017 he was treated at an optometry appointment.  The August 2016 treatment provider noted that the Veteran had a nuclear cataract and a hyperopic compound astigmatism with presbyopia, and his chief complaint was "trouble reading."  

In August 2017, the treatment provider noted that the Veteran had a nuclear cataract.  The treatment provider noted the Veteran's assertion that because of the straw incident, he had a missing cornea and vertical diplopia.  The examiner noted that the Veteran did not have a missing cornea or a cornea scar and did not exhibit vertical diplopia on examination.  

At the December 2017 hearing, the Veteran continued to assert that he injured his eye at a club with his fellow Marines when he fell onto a straw in a drink on a table.  The Veteran's STRs show no treatment for an eye injury during active service.  The Veteran's separation examination dated August 1968 showed 20/20 vision and normal field of vision.  Post-service, the Veteran's medical treatment records of record do not show treatment for eye conditions until decades after active service.  The Veteran testified at the December 2017 hearing that he was not given an eye exam upon separation but the records were merely marked to show he had good eyesight.  As a point of note, the Board notices that the Veteran claimed in his original application for compensation in July 2004 that he injured his right eye on the straw and had a left eye disability secondary to the right eye injury.  However, in the December 2012 application for compensation for eye injury, and at the Board hearing in December 2017, the Veteran claimed that he injured his left eye on the straw and subsequently sought treatment.  

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claim for a bilateral eye disability.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate a bilateral eye disability claim, i.e. an indication of a nexus between the Veteran's current eye condition and active service, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied bilateral eye disability claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 20.1103.  

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for a bilateral eye disability.  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for cervical strain is denied.  

The petition to reopen the claim for service connection for a bilateral eye condition
based on the submission of new and material evidence is denied.  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


